The only assignment of error set out in the transcript filed in this Court on plaintiffs' appeal, is based on their exception to the judgment. There is no error in the judgment. It is supported by the verdict.
The contention of plaintiffs that there was error in the instruction of the court to the jury with respect to the first issue, although discussed in the brief filed for plaintiffs in this Court, cannot be considered for the reason that this contention is not presented by an assignment of error made as required by the rules of this Court. See Rules of Practice in the Supreme Court, 192 N.C. 839. Rule 19, sec. 3.
No error. *Page 87